Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/2022 has been entered. 
In the Instant Amendment, Claims 45 has/have been amended; Claims 1-44 was/were cancelled; Claim(s) 45 is/are independent claims. Claims 45-64 have been examined and are pending in this application.

Response to Arguments
Applicant's arguments filed 1/11/2022 have been fully considered but they are not persuasive.
Regarding claim 45, the Applicant is arguing in the remarks (pages 6-8) that Based on a review of Chen, the Applicant asserts that Chen fails to disclose or suggest at least that the molded body chamfer and the circuit board chamfer are correspondingly arranged to form a first chamfer portion or a chamfer structure with a shape that matches a shape of a corner of the camera module and is different from a shape of other corners of the camera module which does not match the shape of the corner of the camera module, as now recited in independent claim 45. As noted above, although the Examiner relies on the combination of Chen and Wong for disclosing or suggesting all the features of independent claim 45, the Examiner appears to rely specifically Chen for disclosing a molded body chamfer and a circuit 
The Examiner respectfully disagrees with the Applicant. The Examiner respectfully submits that the feature “the molded body chamfer and the circuit board chamfer are correspondingly arranged to form a first chamfer portion or a chamfer structure with a shape that matches a shape of a corner of the camera module and is different from a shape of other corners of the camera module which does not match the shape of the corner of the camera module” is interpreted as:
the molded body chamfer and the circuit board chamfer are correspondingly arranged to form: 
i) a first chamfer portion (first optional feature) or 
ii) a chamfer structure with a shape that matches a shape of a corner of the camera module and is different from a shape of other corners of the camera module which does not match the shape of the corner of the camera module (second optional feature).
The reference only requires to meet one of the feature to teach the claim. As shown in figures 4-6, Chen clearly shows that a chamfered corner of the molded body (301) and the circuit board (10) is a curved chamfered portion. Thus, Chen teaches the first optional feature i). Therefore, the combination of Chen and Wong does teach the features as claimed in claim 45.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ajiki et al (US 20040247311) in view of Wong (US 20160197113).
Regarding claim 45, Ajiki teaches A photosensitive assembly (Figs. 1-3) for a camera module having a chamfer (44) comprising:
a photosensitive element (41);
a circuit board (42) including a circuit board chamfer (44), the photosensitive element being electrically connected and attached to the circuit board (Fig. 2C); and
a molded body (43) including a light window (45) providing a light path for the photosensitive element (41) and a molded body chamfer (44) (Figs. 1-4; para. 0041), wherein the molded body chamfer and the circuit board chamfer are correspondingly arranged to form 
a first chamfer portion (Figs. 1-4; chamfer 44) or 
a chamfer structure (chamfer corner 44) with a shape that matches a shape of a corner of the camera module (this is being interpreted as a shape of a corner of the camera module has a shape of a chamfer structure) and is different from a shape of other corners of the camera module which does not 
but fails to teach
the molded body is molded on the circuit board and encapsulates the photosensitive element.
However, in the same field of endeavor Wong teaches
the molded body (18) is molded on the circuit board (11) and encapsulates the photosensitive element (14) (Figs. 3-5; paras. 0020-0024).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Wong in Chen to have the molded body is molded on the circuit board and encapsulates the photosensitive element for providing a quick molding process of forming a support base on the circuit board allow faster production of a camera module yielding a predicted result.

Claims 45-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 20190320096) in view of Wong (US 20160197113).
Regarding claim 45, Chen teaches A photosensitive assembly (Figs. 4-6) for a camera module having a chamfer comprising:
a photosensitive element (20);
a circuit board (10) including a circuit board chamfer, the photosensitive element being electrically connected and attached to the circuit board (Figs. 4-6); and
a molded body (301) including a light window providing a light path for the photosensitive element and a molded body chamfer, wherein the molded body chamfer and the circuit board chamfer are correspondingly arranged to form 
a first chamfer portion (Figs. 4-6; para. 0029; one of the four chamfer corners) or 

but fails to teach
the molded body is molded on the circuit board and encapsulates the photosensitive element.
However, in the same field of endeavor Wong teaches
the molded body (18) is molded on the circuit board (11) and encapsulates the photosensitive element (14) (Figs. 3-5; paras. 0020-0024).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Wong in Chen to have the molded body is molded on the circuit board and encapsulates the photosensitive element for providing a quick molding process of forming a support base on the circuit board allow faster production of a camera module yielding a predicted result.

Regarding claim 46, the combination of Chen and Wong teaches everything as claimed in claim 45. In addition, Chen teaches wherein positions for arranging the circuit board chamfer and the molded body chamfer correspond to each other, and an outer edge of the circuit board chamfer (the edge at reference 14) is located at inside of an outer edge (outer edge pointed by the 301 reference) of the molded body chamfer (301), and the circuit board chamfer and the molded body chamfer form the first chamfer portion (Figs. 4-6).

Regarding claim 47, the combination of Chen and Wong teaches everything as claimed in claim 45. In addition, Chen teaches wherein positions for arranging the circuit board chamfer and the molded body chamfer and their shapes correspond to each other, outer edges of the circuit board chamfer and 

Regarding claim 48, the combination of Chen and Wong teaches everything as claimed in claim 45. In addition, Chen teaches wherein positions for arranging the circuit board chamfer and the molded body chamfer correspond to each other, an outer edge of the circuit board chamfer is located at outside of an outer edge of the molded body chamfer (one of the two front chamfer corners), and the circuit board chamfer and the molded body chamfer form the first chamfer portion (Figs. 4-6).

Regarding claim 49, the combination of Chen and Wong teaches everything as claimed in claim 48, except for “wherein a distance between the outer edge of the circuit board chamfer and the outer edge of the molded body chamfer is 0.01-0.5 mm”.
It would have been an obvious matter of design choice to have “wherein a distance between the outer edge of the circuit board chamfer and the outer edge of the molded body chamfer is 0.01-0.5 mm”, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955)

Regarding claim 50, the combination of Chen and Wong teaches everything as claimed in claim 45. In addition, Chen teaches wherein the first chamfer portion is correspondingly implemented as a round chamfer or a bevel edge (Figs. 4-6).

Regarding claim 51, the combination of Chen and Wong teaches everything as claimed in claim 50. In addition, Chen teaches further having two first chamfer portions, wherein the first chamfer portions are respectively arranged at two opposite corners of the camera module (Figs. 4-6).

Regarding claim 52, the combination of Chen and Wong teaches everything as claimed in claim 45. In addition, Chen teaches further including a series of electronic components, wherein the electronic components are electrically connected to the circuit board, and the molded body encapsulates the electronic components on the circuit board (Fig. 5); and
the circuit board and the molded body correspondingly have a circuit board edge portion and a molded body edge portion to form an edge portion (one or more of four long edges), wherein an area formed by the edge portion and the first chamfer portion is defined by the outer edge of the photosensitive element and the edge of the circuit board, and the electronic components are electrically connected to and installed at the circuit board edge portion, and the molded body edge portion encapsulates the electronic component on the circuit board edge portion (Figs. 4-6).

Regarding claim 53, the combination of Chen and Wong teaches everything as claimed in claim 52. In addition, Chen teaches wherein, a top outer edge of the circuit board edge portion is located at inside of a top outer edge of the molded body edge portion, and/or a side outer edge of the circuit board edge portion is located at inside of a side outer edge of the molded body edge portion (Figs. 4, 5; a top/side outer edge of 14 is flexible and can be folded to be located at inside a side outer edge of the molded body edge portion).

Regarding claim 54, the combination of Chen and Wong teaches everything as claimed in claim 52. In addition, Chen teaches wherein the edge portion has a top area (103), a side area (a side area of 

Regarding claim 55, the combination of Chen and Wong teaches everything as claimed in claim 52. In addition, Chen teaches wherein the edge portion has a top area (103), a side area (105), and a corner edge area (two long edge area of 12), and widths of the top area and the side area are narrower than a width of the corner edge area, and the electronic components are installed at the corner edge area (Figs. 4-6).

Regarding claim 56, the combination of Chen and Wong teaches everything as claimed in claim 45, except for “wherein a minimum equivalent radius value of the first chamfer portion is greater than zero and less than or equal to 50 mm”.
It would have been an obvious matter of design choice to have “wherein a minimum equivalent radius value of the first chamfer portion is greater than zero and less than or equal to 50 mm”, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 57, the combination of Chen and Wong teaches everything as claimed in claim 45. In addition, Chen teaches wherein an angle range θ value of the first chamfer portion is greater than or equal to 300 and less than or equal to 1500 (Fig. 5).

Regarding claim 57, the combination of Chen and Wong teaches everything as claimed in claim 45, except expressly for “wherein an angle range θ value of the first chamfer portion is greater than or equal to 300 and less than or equal to 1500”.
It would have been an obvious matter of design choice to have “wherein an angle range θ value of the first chamfer portion is greater than or equal to 300 and less than or equal to 1500”, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claims 58-64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 20190320096) in view of Wong (US 20160197113) as applied to claim 45 or 58 above, and further in view of Kim et al (US 20170351164).
Regarding claim 58, the combination of Chen and Wong teaches everything as claimed in claim 45. In addition, Chen teaches
A camera module (Fig. 4) having a chamfer and suitable for an electronic device, comprising:
at least one chamfer portion suitable for being installed at a corner of the electronic device (Figs. 4-6; para. 0029);
an optical assembly (302, 40); and
a photosensitive assembly according to claim 45, wherein the first chamfer portion is used to form the chamfer portion (one or more of the four chamfer corners), and the molded body (301) supports the optical assembly (302) to be corresponding to a photosensitive path of the photosensitive element (Figs. 4-6),
but fails to expressly teach
at least one chamfer portion suitable for being installed at a corner of the electronic device.

at least one chamfer portion suitable for being installed at a corner of the electronic device (Figs. 1, 5-12; para. 0105).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Kim in the combination of Chen and Wong to have at least one chamfer portion suitable for being installed at a corner of the electronic device for allowing a camera to be integrated in a phone allowing the user to capture images of desirable moments while enabling other useful functions of a phone yielding a predicted result.

Regarding claim 59, the combination of Chen, Wong and Kim teaches everything as claimed in claim 58. In addition, Chen teaches wherein the optical lens (302, 40) has a second chamfer portion (chamfer corners of 302), and positions of the first chamfer portion and the second chamfer portion correspond to each other to form the chamfer portion (Figs. 4-6).

Regarding claim 60, the combination of Chen, Wong and Kim teaches everything as claimed in claim 59. In addition, Chen teaches wherein one of two adjacent sides of the second chamfer portion is implemented as a straight side (Fig. 4).
Moreover, Kim teaches
the second chamfer portion is attached to a side wall of the corner (112) of the electronic device (Figs. 1, 5-12; para. 0105).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Kim in the combination of Chen, Wong and Kim to have the second chamfer portion is attached to a side wall of the corner of the 

Regarding claim 61, the combination of Chen, Wong and Kim teaches everything as claimed in claim 59. In addition, Chen teaches wherein two adjacent sides of the second chamfer portion are implemented as straight sides (Fig. 4), 
Moreover, Kim teaches
the second chamfer portion is attached to two side walls of the corner of the electronic device (Figs. 1, 5-12; para. 0105).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Kim in the combination of Chen, Wong and Kim to have the second chamfer portion is attached to two side walls of the corner of the electronic device providing the user a smartphone device with cornered installed camera allowing the user to capture images of desirable moments yielding a predicted result.

Regarding claim 62, the combination of Chen, Wong and Kim teaches everything as claimed in claim 59. In addition, Chen teaches wherein the optical assembly further includes an installation surface (bottom portion of 302 installed on top of 301), and the installation surface is arranged on a bottom surface of the optical lens, and the installation surface is installed at top of the molded body (Figs. 4-6).

Regarding claim 63, the combination of Chen, Wong and Kim teaches everything as claimed in claim 62. In addition, Chen teaches wherein the installation surface includes an installation chamfer (bottom portion of 302 with four chamfer corners), and the installation chamfer is formed on the installation surface and corresponds to the molded body chamfer (Figs. 4-6).

Regarding claim 64, the combination of Chen, Wong and Kim teaches everything as claimed in claim 58. In addition, Chen teaches a camera module having a chamfer according to claim 58 (as presented above), 
Moreover, Kim teaches
An electronic device, characterized by comprising: a device body; and wherein the camera module is installed at a corner (112) of a frame of the device body (Figs. 1, 5-12; para. 0105).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Kim in the combination of Chen, Wong and Kim to have An electronic device, characterized by comprising: a device body; and wherein the camera module is installed at a corner of a frame of the device body for providing the user a smartphone device with an integrated camera allowing the user to capture images of desirable moments yielding a predicted result.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438. The examiner can normally be reached Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Quan Pham/Primary Examiner, Art Unit 2696